Title: Joseph Cabell Breckinridge to Thomas Jefferson, 14 May 1815
From: Breckinridge, Joseph Cabell
To: Jefferson, Thomas


          Dear Sir, Lexington  May 14. 1815.
          The freedom I take in obtruding this letter upon you, needs an apology. I hope a sufficient one will be found in the following statement.
          Doctor Buchanan, a native of this state—a gentleman of unusual talents—for several years past, distinguished as a metaphysician—and now the Editor of a patriotic Newspaper, in Frankfort, called the “Palladium”—is engaged in collecting materials for a Biographical work, to be confined in its selections to the western states. He has expressed a wish to include my Father—and requests my aid in procuring matter. I have written to several of the early friends and associates of my Father, from whom I expect to obtain such information, touching the earlier incidents of his life, as is required for the satisfactory execution of the undertaking. But it will probably be on that portion of the narrative which includes his political exertions, that the writer will bestow most attention, and towards which the public curiosity will be most eagerly directed.—Have the feelings of a fond Son carried me too far in my solicitude for the memory of a beloved Father, in the appeal I am about to make? Who could know him better, than the man he respected most? Who better decide on the merits of his acts, than the great projector of that republican system of policy, which it was his unceasing aim to consummate?—Tho’ lost to his country, his family, and his friends,—cut off from usefulness and increasing fame, there are those whose approbation can add a precious consolation to the bereaved, and an earnest to posterity of that excellence which an untimely death obscured! Relying then on the benevolent kindness of that disposition, which it was among the first lessons of my childhood to revere, I ask from you a communication on the subject of this memoir—Your compliance with this request will draw largely on the gratitude, but can add nothing to the respect of your
          Admirer and Friend.Joseph Cabell Breckinridge
        